Case 19-00189-mdc         Doc 31   Filed 04/29/20 Entered 04/29/20 12:12:34           Desc Main
                                   Document     Page 1 of 2

                         IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE EASTERN DISTRICT OF PENNSYLVANIA

    In re:
                                                        Chapter 7
    QUATRO SYSTEMS, INC.,
                                                        Case No. 17-16851-MDC
    Debtor.


    LYNN FELDMAN, as Chapter 7 Trustee of               Adversary No. 19-00189
    the Estate of Quatro Systems, Inc.,

    Plaintiff,

    v.

    INTEGRA BUSINESS CENTER, INC.,
    JAMES G. CHEBIN and MICHAEL
    KAZAKEVICH,

    Defendant.



            FOURTH STIPULATION AND ORDER BETWEEN PLAINTIFF AND
         DEFENDANT, INTEGRA BUSINESS CENTER, INC., TO EXTEND TIME TO
               ANSWER OR OTHERWISE PLEAD TO THE COMPLAINT

        Lynn Feldman, as Chapter 7 Trustee of the Estate of Quatro Systems, Inc. (the
“Plaintiff”) and the Defendant, Integra Business Center, Inc. (the “Defendant”), by and through
their undersigned counsel, hereby stipulate that the deadline for the Defendant to file an answer
or otherwise plead to the Plaintiff’s Complaint to Avoid and Recover Transfers [Doc. No. 1] is
extended to and including July 27, 2020.

DUANE MORRIS LLP                                    DILWORTH PAXSON LLP


By: /s/ Lawrence J. Kotler                          By: /s/ James M. Matour
Lawrence J. Kotler, Esquire                         James M. Matour, Esquire

Attorneys for the Plaintiff                         Attorneys for the Defendant,
                                                    Integra Business Center, Inc.


Date: April 29, 2020                                Date: April 29, 2020



DM3\6771977.1
Case 19-00189-mdc    Doc 31   Filed 04/29/20 Entered 04/29/20 12:12:34       Desc Main
                              Document     Page 2 of 2

                                         ORDER

The foregoing Stipulation is APPROVED.


Date: _______________                    _________________________________
                                         MAGDELINE D. COLEMAN
                                         CHIEF, U.S. BANKRUPTCY JUDGE




DM3\6771977.1
